Citation Nr: 1141860	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for arthritis of the cervical spine.

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a lumbar spine disorder, identified as lumbar disc disease; arthritis of the arthritis of the cervical spine; depression; and for migraine headaches.   

The Board notes that although service connection for low back disability was previously denied, because additional service treatment records have since been added to the record, the Board agrees with the RO that de novo consideration is warranted.  See 38 C.F.R. § 3.156(c) (2011). 

The procedural history of this claim shows that VA has addressed the claimed psychiatric disorder as depression.  The medical records on file including since during service include other psychiatric diagnoses in addition to a depressive disorder.  In this regard, as reflected in the issue above, a claim for a specific psychiatric disability encompasses a claim in general for any psychiatric disorder.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Although the Veteran initially sought to testify at a Board hearing, in a November 1998 statement, he withdrew his request to testify at such a hearing.  As such, the Board finds that his request has been withdrawn.

The Veteran's low back, cervical spine, psychiatric disability and headache disorder claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The record shows that the Veteran received treatment on several occasions for low back problems and was diagnosed in February 1973, while on active duty, as having lumbosacral strain.  He also received treatment for headaches, as well as for psychiatric problems, and indeed was discharged from active duty due to his psychiatric condition. 

First, on review of the claims file, the record reflects that in connection with a prior claim (for service connection for a back condition) submitted in January 1998, the Veteran submitted a number of VA medical records of ongoing treatment in 1995 and 1996, which were added to the file.  Then at the time of the June 2007 rating decision that is on appeal, three pages of VA medical records of treatment dated from 2005 to 2007, and printed in June 2007, were added to the claims file.  

These two small sets of VA treatment records suggest that the Veteran is receiving ongoing treatment for at least some of the claimed disabilities subject to this decision.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all records of the Veterans treatment from the VA facilities; and any private medical records outstanding and pertinent to the claims should be requested. 

Based on the foregoing, VA examinations in March 1998 addressing the Veteran's claimed lumbar and cervical spine conditions are not adequate for rating purposes to decide the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl, at 123.  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

Thus, after receiving any additional VA and private treatment records relevant to the claims on appeal, examinations of the claimed disorders are necessary to obtain medical opinions as to the likelihood that any claimed disorders present are related to or had onset in service, or in the case of any arthritis or psychosis, became manifest to a degree of 10 percent within one year from date of termination of service.

That evidence includes competent statements of the Veteran regarding a continuity of symptoms he is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence to decide the claims, a medical examination with pertinent opinion is necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  Notify the Veteran that he may submit statements describing any continuity of symptoms since service associated with his claimed (1) lumbar spine disorder, (2) arthritis of the cervical spine, (3) an acquired psychiatric disorder to include depression, (4) migraine headaches. 

3.  The Veteran should be scheduled for appropriate VA examinations to determine the nature, extent, onset and etiology of any of the following disorders found to be present: (1) lumbar spine disorder, (2) arthritis of the cervical spine, (3) an acquired psychiatric disorder to include depression, and (4) migraine headaches.  For each of these examinations, all indicated studies should be performed, and all findings should be reported in detail in each examination report.  The claims files should be made available to and reviewed by the respective examiners.  

For any (1) lumbar spine disorder, (2) arthritis of the cervical spine, (3) an acquired psychiatric disorder to include depression, or (4) migraine headaches, found to be present, the examiner must opine as to whether it is at least as likely as not that the diagnosed condition: 
(1) is related to or had its onset during service; 
(2) in the case of arthritis or psychoses, became manifest to a degree of 10 percent within one year from date of termination of service; or 
(3)  If the examiner finds that a cervical spine arthritis disorder is at least as likely as not linked to service or became manifest to a degree of 10 percent within one year from date of termination of service, then the examiner should provide an opinion as to the likelihood that a headaches disorder is proximately due to the cervical spine disorder.  
As to his low back disability, the examiner must acknowledge and discuss the Veteran's in-service treatment, to include the February 1993 diagnosis of low back strain.  In addition, as to his psychiatric disability claim, the examiner must acknowledge and discuss the Veteran's in-service care for psychiatric problems, to include his discharge from active duty due to the condition.  The examiner must also acknowledge and discuss the Veteran's in-service complaint and treatment for headaches.

In offering any requested opinions, the examiner must also specifically acknowledge and comment on the Veteran's competent reports of current symptoms and continuity of symptoms since service.  The rationale for all opinions expressed should be provided.

4.  Then the RO should readjudicate the appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


